O’Malley, J. (concurring).
I concur in the result upon the ground that the defendant was not entitled to the ^benefits of *597article 12 of the General Business Law, for the reason that it failed to comply with the provisions of said article, particularly section. 206 thereof, which requires, among other things, the posting of a printed copy of section 200.
Judgment modified by increasing the amount thereof as entered to the sum of $54,750 and costs, and as so modified affirmed, with costs to the appellant.